Citation Nr: 1827824	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-25 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for joint disability claimed as seronegative rheumatoid arthritis.

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the left knee.

3.  Entitlement to specially adapted housing.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1985 to September 2008.

This appeal to the Board of Veterans' Appeals (Board) arose from two rating RO decisions..

In a March 2010 rating decision, the RO in Seattle, Washington, inter alia, continued a 10 percent rating for DJD, left knee and denied service connection for seronegative rheumatoid arthritis.  In June 2010, the Veteran filed a notice of disagreement (NOD).  Separate statements of the case (SOCs) for the claims for service connection and for an increased rating were issued in March 2014.

In a September 2011 rating decision, the Seattle RO, inter alia, denied the claim for specially adapted housing.  In September 2012, the Veteran filed a notice of disagreement (NOD).  An SOC was issued in March 2014.

The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) with respect to both claims on appeal in May 2014.  A supplemental SOC (SSOC) addressing both claims was issued in July 2015.

In August 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  Although the Veteran was inadvertently scheduled for a second Board hearing in September 2017, he did not report to the hearing, and currently has no entitlement to a second hearing.  See 38 C.F.R. § 20.700(a) (2017); 38 C.F.R. § 20.1507(b)(1) (2017). 

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action on these claims, prior to appellate consideration, is required.

Regarding the service connection claim for seronegative arthritis, multiple private treatment records reflect diagnoses and assessments of seronegative rheumatoid arthritis.  To that end, the record reflects complaints of joint pain shortly following the Veteran period of active service, in 2008.

The Veteran was afforded a VA examination in May 2012.  The examiner noted the Veteran's complaints of joint pain since 2005, during service.  The examiner stated that there were no findings on the examination sufficient to diagnose inflammatory seronegative arthritis.  Instead, the examiner diagnosed the Veteran as having polyarthralgias.

An addendum opinion was rendered in May 2015.  The examiner offered further explanation as to why a diagnosis of seronegative rheumatoid arthritis was not warranted.  Specifically, the examiner explained that there was no evidence of a history of synovitis, which would lead to a diagnosis of seronegative rheumatoid arthritis.  Further, the examiner explained that the surgery for meniscus repair did not show pannus that is typically seen with rheumatoid arthritis.  The examiner stated that autoimmune related laboratory testing was negative for inflammatory or rheumatoid arthritis.  The examiner concluded that the disparity of opinions as to the appropriate diagnosis is due to the interpretation of the Veteran's subjective complaints of pain.  Thus, the examiner reiterated his prior diagnosis of polyarthralgias of unclear origin.

However, the Board finds that a more definitive opinion, expressed in terms reminiscent of the pertinent standard of proof applicable to this claim-i.e., whether there is as likely as not a relationship between the current complaints and service-would be helpful in resolving the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.,1032 (2017).  See also Barr v. Nicholson, 21 Vet. App 303 (2007) (holding that once VA undertakes the effort to provide an examination or obtain a medical opinion when developing a claim, it must provide, or obtain, one adequate for the purpose(s) intended).  To this end, the AOJ should attempt to obtain an opinion based on claims file review from the prior examiner, or, if necessary, another appropriate physician.  The AOJ should only arrange for the Veteran to undergo further examination, by an appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.  

With respect to the claim for an increased rating for DJD of the left knee, the Veteran was last afforded a VA examination to obtain information as to the severity of the disability in August 2008.  Subsequently, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), a case involving evaluation of a knee disability.  In Correia, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing, "wherever possible," for pain on both active and passive motion, and in weight-bearing and non-weight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  See Correia, 28 Vet. App. at 168-70.

On August 2008 VA examination, range of motion testing on passive motion and on weight bearing and non-weight bearing was not accomplished, and the record does not otherwise document such testing results.  Such information, as well as other information responsive to 38 C.F.R. § 4.59 and Correia, is needed to properly evaluate the Veteran's lumbar spine disability. Hence, the AOJ should arrange for the Veteran to undergo VA examination of the left knee, with necessary testing, by an appropriate medical professional.  

The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, may result in denial of his claim(s), in particular, the increased rating claim.  See 38 C.F.R. 3.655(b (2017). Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent medical facility

Finally, as regards the claim for specially adapted housing, the Board points out that, as any decision with respect to the claims for a higher rating for DJD of the left knee and service connection for seronegative rheumatoid arthritis may affect the Veteran's claim for specially adapted housing, this claim is inextricably intertwined with the claim for a higher rating.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the specially adapted housing claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record with respect to all claims on appeal is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the these claims, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012); but see also 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran a letter requesting that the Veteran provide sufficient information concerning, and if necessary, appropriate authorization to obtain, any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain addendum opinions from the May 2012 VA examiner.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinions from another appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further VA examination, by an appropriate physician, if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

If an examination is conducted, all appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to diagnosed polyarthralgias, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to the Veteran's active service.  In this regard, the physician should address the Veteran's contentions as to widespread joint pain beginning during service and continuing since.

In rendering the requested opinion, the physician must consider and discuss all pertinent medical evidence and lay assertions and as to the nature, onset, and continuity of symptoms.

In this regard, the physician is advised that the Veteran is competent to report his symptoms and history and such reports must specifically be acknowledged and considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

Complete, clearly stated rationale for the conclusions reached, must be provided.

4.  Also, after all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA knee examination, by an appropriate medical professional.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

The examiner should conduct range of motion testing of the left knee (expressed in degrees) in active motion, passive motion, weight bearing, and non-weight-bearing.  The same range of motion should also be conducted for the right knee, for comparison purposes.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

On range of motion testing, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with each knee. If pain on motion is observed, the examiner should indicate the point at which pain begins.

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of each knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any ankylosis of the left knee and, if so, whether it is favorable or unfavorable and the angle at which the knee is held.

Also for the left knee, the examiner the examiner should indicate whether there is any lateral instability and/or recurrent subluxation.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent medical facility

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal.

If the Veteran fails, without good cause, to report to the examination scheduled connection with the claim for increase, in adjudicating that claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority.

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran a supplemental SOC that includes clear reasons and bases for all determinations, and afford him an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

